Citation Nr: 0814721	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  02-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for hiatal hernia with gastrointestinal reflux disease 
(GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the veteran's 
claim of entitlement to a disability rating in excess of 30 
percent for hiatal hernia.  The veteran perfected an appeal.

This matter was before the Board in June 2004 and February 
2006 and was both times remanded.


FINDINGS OF FACT

1. The veteran's hiatal hernia with GERD approximates a 
hiatal hernia with persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.

2. The veteran's hiatal hernia with GERD is not productive of 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for a hiatal hernia with GERD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7346 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, March 2002, 
June 2002, and June 2004 letters to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to an increased 
rating, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), these letters essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in June 2004.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran as recently as January 
2008.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for an 
increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires for an increased rating claim requires that: 
(1) VA notify the claimant that the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

With respect to the first and fourth requirements of Vazquez-
Flores, the March 2002, June 2002, and June 2004 letters 
together notified the veteran that he should provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of his disabilities and the 
effect that worsening has on the veteran's employment, and 
informed the veteran of the type of evidence that the veteran 
should submit or ask VA to obtain that were relevant to 
establishing entitlement to increased compensation for his 
disability.

With respect to the second and third requirements of Vazquez-
Flores, to the extent that the veteran was not provided 
adequate notice that his disability rating would be 
determined by applying relevant diagnostic codes, or of the 
specific criteria of such codes, the Board finds such 
inadequate notice to be harmless error.  On the veteran's 
original April 2001 claim form, the veteran specifically 
cited both the Diagnostic Code under which his disability was 
rated as well as the specific criteria listed under that 
Diagnostic Code required for a rating in excess of his 
current rating.  Thus, the veteran demonstrated actual 
knowledge of the specific Diagnostic Code and criteria by 
which his disability would be rated.  The Board therefore 
finds that the veteran is not prejudiced by a final decision 
on the merits of the case.

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA and private post-service medical 
records, several VA examinations, and written statements from 
the veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

II. Increased rating

The veteran argues that he is entitled to a disability rating 
in excess of 30 percent for hiatal hernia with GERD.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

The veteran's hiatal hernia with GERD is rated under 
Diagnostic Code (DC) 7346.  Under Diagnostic Code 7346, a 30 
percent evaluation is warranted for a hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, DC 7346.

Furthermore, the applicable regulations state that ratings 
under Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, 
and 7345 to 7348 inclusive, are not to be combined with each 
other.  38 C.F.R. § 4.114.

In the instant case, the veteran was given a VA examination 
in May 1999.  The veteran then reported a history of 
heartburn associated with regurgitation, with symptoms worse 
at night, no vomiting, and a feeling of food hanging up in 
the back of his chest.  The veteran denied nausea or vomiting 
recently, although he stated that that had happened in the 
past.  He also reported that his weight was stable, he denied 
hematemesis, and he denied tarry stools. 

July 1999 private medical treatment records indicate a 
history of hiatal hernia with complaints of heartburn, 
fullness in the chest, indigestion, and bitter taste in 
mouth.

On VA examination in October 2000, the veteran reported 
epigastric pain on a daily basis, nausea every morning with 
regurgitation of gastric fluid once every other day, and 
intermittent dysphagia with both solid and liquid food about 
every other day.  He denied vomiting, hematemesis, or melena.  
He reported diarrhea once or twice a month, that he had lost 
25 pounds over the last two years, which he attributed to 
difficulty eating, and that he currently weighed 190 pounds.  
The veteran was noted to be a well-developed, well-nourished 
male, and was diagnosed as having reflux disease that was 
suboptimally being managed at the time, as the veteran 
reported that he was not currently on prescribed medications.

VA medical treatment records dated from April 2001 to March 
2004 consistently note no history of anorexia, nausea, 
vomiting, diarrhea, constipation, hematemesis, melena, 
hepatitis, peptic ulcer disease, or abdominal pain.  The 
veteran was also consistently noted to be well-developed and 
well-nourished.

On August 2001 VA examination, the veteran reported chest 
pain, not being able to sleep at night, no dysphagia to solid 
or liquid, no pyrosis but epigastric pain associated with 
substernal pain, that he did not have any hematemesis or 
melena, and that he had regurgitation of food and got nausea 
from time to time.

On June 2003 VA examination, the veteran reported epigastric 
pain, that he could still eat solids and liquid food, 
pyrosis, but no hematemesis, melena, or regurgitation, and 
that the had not lost weight.

The veteran was afforded a VA examination in July 2005.  On 
examination, the veteran reported complaints of dysphagia 
with any soft foods but denied difficulty with liquids.  He 
also reported epigastric pain that occasionally radiated to 
his left arm, that he previously had episodes of hematemesis 
and melena, but denied them currently, that he had constant 
reflux and reported a gagging feeling that was productive of 
saliva periodically, and he denied any nausea or vomiting.  
On examination, the veteran weighed 195 pounds, and described 
his general state of heath as good, but had decreased periods 
of health because of constant episodes of hyperglycemia with 
exertion.  There was noted to be no signs suggestive of 
anemia.  The veteran reported that he previously weighed 230 
pounds and his weight got down as low as 189 pounds, but he 
was gradually gaining weight back.

After reviewing the record, the Board finds that the 
veteran's hiatal hernia with gastrointestinal reflux disease 
does not more closely approximate the criteria for a 60 
percent disability rating under DC 7346 than those for a 30 
percent disability rating.

The record does not reflect that the veteran's disability is 
productive of symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health.  The Board notes that on May 1999 VA examination the 
veteran reported that nausea or vomiting had happened in the 
past, though not recently, and, on July 2005 VA examination, 
the veteran reported that he previously had episodes of 
hematemesis and melena, but denied them currently.  However, 
on VA examinations, from May 1999 to July 2005, the veteran 
has consistently been noted to have no symptoms of vomiting, 
hematemesis, or melena.  Also, VA medical treatment records 
from April 2001 to March 2004 consistently note no history of 
anorexia, nausea, vomiting, diarrhea, constipation, 
hematemesis, melena, hepatitis, peptic ulcer disease, weight 
loss, or abdominal pain.

The Board notes the veteran's consistent complaints of 
epigastric pain, as well as his occasional complaints of 
regurgitation, pyrosis, dysphagia, and pain occasionally 
reradiating to the arm, on VA examinations.  The Board 
moreover finds that, as reflected in the medical record, this 
symptomatology has characterized the veteran's hiatal hernia 
with GERD.  However a hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, are 
the criteria for a 30 percent disability rating under DC 
7346.  As the medical record reflects that the veteran's 
disability manifests these symptoms primarily, the Board 
finds a 30 percent disability rating to be appropriate for 
the veteran's hiatal hernia with GERD.

The Board notes that, on October 2000 VA examination, the 
veteran reported that he then weighed 190 pounds, and that he 
had lost 25 pounds over the last two years, which he 
attributed to difficulty eating.  The Board also notes that, 
on July 2005 VA examination, the veteran weighed 195 pounds, 
and reported that he previously weighed 230 pounds and that 
his weight got down as low as 189 pounds, but that he was 
gradually gaining weight back.  The Board furthermore notes 
that material weight loss is one of the criterions for a 60 
percent disability rating under DC 7346.  However, although 
the veteran may have lost weight prior to his October 2000 VA 
examination as he reported, the veteran has maintained his 
weight of approximately 190 to 195 pounds throughout the 
appeals period, and VA treatment records from April 2001 to 
March 2004 consistently note the veteran to be well-developed 
and well-nourished.  Thus, for the purposes of DC 7346, the 
Board does not find that he veteran's hernia with 
gastrointestinal reflux disease has been productive of 
material weight loss such that symptom is, or combines with 
other symptoms to be, productive of severe impairment of 
health. 

Moreover, the Board notes that the record does not reflect 
any symptom combinations due to hernia with gastrointestinal 
reflux disease productive of severe impairment of health.  In 
this regard, the Board also notes that, on July 2005 VA 
examination, the veteran described his general state of heath 
as good, but indicated that he had decreased periods of 
health because of constant episodes of hyperglycemia with 
exertion.  In light of the evidence of record, the Board 
finds the veteran's hiatal hernia with gastrointestinal 
reflux disease symptomatology to approximate symptomatology 
productive of considerable impairment of health more closely 
than symptomatology productive of severe impairment of 
health.

Accordingly, a disability rating in excess of 30 percent for 
hiatal hernia with gastrointestinal reflux disease is not 
warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for hiatal hernia with gastrointestinal reflux disease is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


